

116 HR 5391 IH: Wood Heaters Emissions Reduction Act of 2019
U.S. House of Representatives
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5391IN THE HOUSE OF REPRESENTATIVESDecember 11, 2019Mr. Welch (for himself and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a voluntary program that strengthens the economy, public health, and environment of
			 the United States by reducing emissions from wood heaters, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Wood Heaters Emissions Reduction Act of 2019 or the WHERA Act. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Affected wood heater modelThe term affected wood heater model means a model of wood heater described in—
 (A)section 60.530(a) of title 40, Code of Federal Regulations (or a successor regulation); and (B)subsections (a) and (b) of section 60.5472 of that title.
 (3)Certified clean heaterThe term certified clean heater means a heater that— (A)has been certified or verified by—
 (i)the Administrator; or (ii)the California Air Resources Board;
 (B)meets or has emissions below the most stringent Step 2 emission reductions standards described in the Final Rule;
 (C)with respect to an affected wood heater model, has a thermal efficiency rating of not less than 65 percent, as certified by the Administrator under the Final Rule; and
 (D)is installed by a licensed or certified professional or verified by the State in which the heater is being installed.
 (4)Final ruleThe term Final Rule means the final rule entitled Standards of Performance for New Residential Wood Heaters, New Residential Hydronic Heaters and Forced-Air Furnaces (80 Fed. Reg. 13672 (March 16, 2015)).
 (5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (6)Regional agencyThe term regional agency means a regional or local government agency— (A)with jurisdiction over air quality; or
 (B)that has received approval from the air quality program of the State of the agency to carry out a wood heater emissions reduction and replacement program.
 (7)Replacement of an old wood heaterThe term replacement of an old wood heater means the replacement of an existing wood heater that— (A)does not meet the reductions standards described in paragraph (3)(B);
 (B)is removed from a home or building in which the wood heater was the primary or secondary source of heat; and
 (C)is surrendered to a supplier, retailer, or other entity, as defined by the Administrator, who shall render the existing wood heater inoperable and ensure the existing wood heater is disposed through—
 (i)recycling; or (ii)scrappage.
 (8)StateThe term State means— (A)each of the several States of the United States;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico;
 (D)Guam; (E)the United States Virgin Islands;
 (F)American Samoa; and (G)the Commonwealth of the Northern Mariana Islands.
 (9)Wood heaterThe term wood heater means an enclosed, wood-burning appliance capable of and intended for residential space heating or space heating and domestic water heating that is an affected wood heater model, including—
 (A)a residential wood heater; (B)a hydronic heater; and
 (C)a forced-air furnace. 3.Establishment of grant program for wood heater emissions reductions (a)In generalSubject to the availability of appropriations, the Administrator shall establish a grant program that provides funding for grant, rebate, and other programs administered by States, regional agencies, and Indian tribes that are designed—
 (1)to provide financial incentives to homeowners for the replacement of old wood heaters that greatly contribute to particulate pollution with more efficient, cleaner-burning heaters that are—
 (A)properly installed; and (B)certified clean heaters;
 (2)to achieve significant reductions in emissions from wood heaters in terms of pollution produced by wood heaters and wood heater emissions exposure;
 (3)to help homeowners transition to safer and more efficient sources of heat; and (4)to support retailers, installers, and manufacturers that sell and make certified clean heaters that are more efficient and cleaner-burning.
 (b)ApplicationsThe Administrator shall— (1)provide to States, regional agencies, and Indian tribes guidance for use in applying for funding under this section, including information regarding—
 (A)the process and forms for applications; (B)permissible uses of funds received under this section; and
 (C)the cost-effectiveness of various emission reduction technologies eligible for funds provided under this section;
 (2)establish, for applications described in paragraph (1)— (A)an annual deadline for submission of the applications;
 (B)a process by which the Administrator shall approve or disapprove each application; (C)a simplified application submission process to expedite the provision of funds; and
 (D)a streamlined process by which a State, regional agency, or Indian tribe may renew an application described in paragraph (1) for subsequent fiscal years;
 (3)require States or regional agencies applying for funding under this section to provide detailed information on how the State or regional agency intends to carry out and verify projects under the wood heater emissions reduction program of the State or regional agency, including—
 (A)a description of the air quality in the State or the area in which the regional agency has jurisdiction;
 (B)the means by which the project will achieve a significant reduction in wood heater emissions and air pollution, including the estimated quantity of—
 (i)residences that depend on non-certified clean heaters as a primary or secondary source of heat; and (ii)air pollution produced by wood heaters in the State or the area in which the regional agency has jurisdiction;
 (C)an estimate of the cost and economic benefits of the proposed project; (D)the means by which the funds will be distributed, including a description of the intended recipients of the funds;
 (E)a description of any efforts to target low-income individuals that own older wood heaters; (F)provisions for the monitoring and verification of the project; and
 (G)a description of how the program will carry out the replacement of old wood heaters, including— (i)how the older units will be removed and placed out of service; and
 (ii)how new heaters purchased with funding provided under this section will be installed; and (4)require Indian tribes applying for funding under this section to provide detailed information on how the Indian tribe intends to carry out and verify projects under the wood heater emissions reduction program of the Indian tribe, including—
 (A)the means by which the project will achieve a significant reduction in wood heater emissions; (B)an estimate of the cost and economic benefits of the proposed project;
 (C)the means by which the funds will be distributed, including a description of the intended recipients of the funds;
 (D)a description of any efforts to target low-income individuals that own older wood heaters; (E)provisions for the monitoring and verification of the project; and
 (F)a description of how the program will carry out the replacement of old wood heaters, including— (i)how the older units will be removed and placed out of service; and
 (ii)how new heaters purchased with funding provided under this section will be installed. (c)Allocation of funds (1)In generalFor each fiscal year, the Administrator shall allocate funds made available to carry out this section—
 (A)among States, regional agencies, and Indian tribes that submitted an application under this section that was approved by the Administrator;
 (B)of which not less than 4 percent shall be allocated to Indian tribes to perform functions that include—
 (i)addressing subsequent maintenance costs resulting from the installation of wood heaters under this section; and
 (ii)training qualified installers and technicians; and (C)among different geographic areas and varying population densities.
 (2)Allocation priorityThe Administrator shall provide to each State, regional agency, and Indian tribe described in paragraph (1) for a fiscal year an allocation of funds, with priority given to States, regional agencies, and Indian tribes that will use the funds to support projects that—
 (A)maximize public health benefits, including indoor and outdoor air quality; (B)are the most cost-effective;
 (C)target the replacement of wood heaters that emit the most pollution; (D)include certified clean heaters and other heaters that achieve emission reductions and efficiency improvements that are more stringent than the Step 2 emission reductions standards, as described in the Final Rule;
 (E)target low-income households; (F)encourage the recycling of old wood heaters when replacing those heaters; and
 (G)serve areas that— (i)receive a disproportionate quantity of air pollution from wood heaters;
 (ii)have a high percentage of residents that use wood as their primary source of heat; or (iii)are poor air quality areas, including areas identified by the Administrator as—
 (I)in nonattainment or maintenance of national ambient air quality standards for particulate matter under section 109 of the Clean Air Act (42 U.S.C. 7409); or
 (II)class I areas under section 162(a) of that Act (42 U.S.C. 7472(a)). (3)Unobligated fundsAny funds that are not obligated by a State, regional agency, or Indian tribe by a date determined by the Administrator in a fiscal year shall be reallocated pursuant to the priorities described in paragraph (2).
				(4)State, regional agency, and tribal matching incentive
 (A)In generalSubject to subparagraph (B), if a State, regional agency, or Indian tribe agrees to match the allocation provided to the State, regional agency, or Indian tribe under paragraph (1) for a fiscal year, the Administrator shall provide to the State, regional agency, or Indian tribe for the fiscal year a matching incentive consisting of an additional amount equal to 30 percent of the allocation of the State, regional agency, or Indian tribe under paragraph (1).
 (B)RequirementTo receive a matching incentive under subparagraph (A), a State, regional agency, or Indian tribe— (i)may not use funds received under this section to pay a matching share required under this subsection; and
 (ii)shall not be required to provide a matching share for any additional amount received under that subparagraph.
						(d)Administration
 (1)In generalSubject to paragraphs (2) and (3), States, regional agencies, and Indian tribes shall use any funds provided under this section—
 (A)to develop and implement such programs in the State or in areas under the jurisdiction of the regional agency or Indian tribe as are appropriate to meet the needs and goals of the State, regional agency, or Indian tribe; and
 (B)to the maximum extent practicable, to use the programs described in subparagraph (A) to give high priority to projects that serve areas described in subsection (c)(2)(G).
 (2)Apportionment of fundsThe chief executive officer of a State, regional agency, or Indian tribe that receives funding under this section may determine the portion of funds to be provided as grants and the portion to be provided as rebates.
 (3)Use of fundsA State, regional agency, or Indian tribe shall use funds provided under this section for— (A)projects to complete the replacement of old wood heaters, including the installation of heaters and training of certified installers of heaters that—
 (i)are at least as efficient and clean-burning as certified clean heaters; and (ii)meet the purposes described in subsection (a); and
 (B)with respect to Indian tribes, the purposes described in subsection (c)(1)(B). (4)Supplement, not supplantFunds made available under this section shall be used to supplement, not supplant, funds made available for existing State clean air programs.
 (5)Public notificationNot later than 60 days after the date on which the Administrator makes funding available under this section each fiscal year, the Administrator shall publish on the website of the Environmental Protection Agency—
 (A)the total number of grants awarded and the amounts provided to States, regional agencies, and Indian tribes;
 (B)a general description of each application of a State, regional agency, or Indian tribe that received funding; and
 (C)the estimated number of wood heaters that will be replaced using funds made available under this section.
 (6)ReportNot later than 2 years after the date on which funds are first made available under this section, and biennially thereafter, the Administrator shall submit to Congress a report evaluating the implementation of the program under this section.
 4.Outreach and incentivesThe Administrator shall establish a program under which the Administrator shall— (1)inform stakeholders of the benefits of replacing wood heaters that do not meet the Step 2 emission reductions standards described in the Final Rule;
 (2)develop nonfinancial incentives to promote the proper installation and use of certified clean heaters; and
 (3)consult with Indian tribes to carry out the purposes of this Act. 5.Supplemental environmental projects (a)EPA authority To accept wood heater emissions reduction supplemental environmental projectsSection 1 of Public Law 110–255 (42 U.S.C. 16138) is amended—
 (1)in the heading, by inserting and wood heater after diesel; and (2)in the matter preceding paragraph (1), by inserting and wood heater after diesel.
 (b)Settlement agreement provisionsSection 2 of Public Law 110–255 (42 U.S.C. 16139) is amended in the first sentence— (1)by inserting or wood heater after diesel each place it appears;
 (2)by inserting , as applicable, before if the Administrator; and (3)by inserting , as applicable before the period at the end.
				6.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to carry out this Act $75,000,000 for each of fiscal years 2019 through 2025, to remain available until expended.
 (b)Management and oversightThe Administrator may use not more than 1 percent of the amounts made available under subsection (a) for each fiscal year for management and oversight of the programs under this Act.
			